DETAILED ACTION

Receipt is acknowledged of the amendment filed on November 24, 2020, which has been fully considered in this action.  Claims 1, 10, 13, 15 and 16 are amended, claims 21-23 are newly added and claim 14 is canceled.  Claims 1-13 and 15-23 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman ‘841.
Coleman ‘841 discloses a connector 13 with a first female member defining a first opening defining internal threading with a sprinkler body 14 attached to the first member; a second member defining a second opening with a flexible conduit 11 secured to the second 
As to claim 2, see Figures 2, 6, and 7 is perpendicular to both the second and third openings.
As to claim 3, see Figures 2, 6 and 7, wherein the second opening is defined opposite the third opening.
As to claim 6, the second member is a male member with external threading, see Figures 6 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman ‘841.
Coleman ‘841 discloses all the featured elements of the invention, except wherein the third opening defines internal threading and the plug defines external threading to threadably engage the third opening; wherein each of the first member, second member and third member define internal threading, and the specific method step of the draining fluid from the connector and the flexible conduit through the third opening.  

As to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date wherein each of the first member, second member and third member define internal threading, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).   Coleman ‘841 already shows the second member having a male member and having external threading and shows the first member having internal threading, therefore, the connector would function equally as well with the second opening having a male member with external threading or second and third members having internal threading as well.
As to claims 13 and 15, the apparatus of Coleman ‘841 discloses a sprinkler assembly, see Figures 1, 2 and 6-8 and teaches a connector as discussed in paragraph 5 above and herewith, and teaches the method step of a plug 16 capable of being removed from an opening of the connector, the step of a sprinkler body 14 being connected to the first opening of the connector and teaches the step of a flexible conduit 11 being connected to the second opening of the connector by an internally threaded mounting cuff 15, the second opening defined by a male member with an exterior surface 13a externally threaded, the mounting cuff 15 attached to the exterior surface of the member, see Figures 2, 6 and 7, except for the specific method step of the 
As to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date wherein the member has internal threading, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).   Coleman ‘841 already shows the member having a male member and having external threading and shows the first member having internal threading, therefore, the connector would function equally as well with the second opening having a male member with external threading or the second member having internal threading as well.
As to claim 17, see Figures 6 and 7.
As to claim 18, see Figures 6 and 7, where the first opening is perpendicular to both the second and third openings.
As to claims 19 and 20, the fluid in Coleman ‘841 is a liquid comprising water.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Andrew et al ‘183 discloses a connector with a mounting cuff attached to an exterior surface of a second end of a connector.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752